                                                                    Case 2:17-cv-00215-JCM-BNW Document 52
                                                                                                        49 Filed 06/01/20
                                                                                                                 05/08/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:     (702) 634-5000
                                                             5   Facsimile:      (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for MetLife Home Loans LLC

                                                             8                                UNITED STATES DISTRICT COURT
                                                             9                                           DISTRICT OF NEVADA
                                                            10   METLIFE HOME LOANS LLC,                            Case No.: 2:17-cv-00215-JCM-PAL
                                                            11                 Plaintiff,
                                                                                                                    MOTION TO REMOVE ATTORNEY
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.                                                FROM ELECTRONIC SERVICE LIST
                      LAS VEGAS, NEVADA 89134




                                                            13   RIVER GLIDER AVENUE TRUST,
AKERMAN LLP




                                                            14                 Defendant.
                                                            15   RIVER GLIDER AVENUE TRUST,
                                                            16                 Counterclaimant,
                                                            17   vs.
                                                            18   METLIFE LOANS, LLC,
                                                            19                 Counterdefendant.
                                                            20   RIVER GLIDER AVENUE TRUST,
                                                            21                  Third Party Plaintiff,
                                                            22   vs.
                                                            23   SCOTT K. OLSON, an individual; and PAUL
                                                                 PAWLIK, an individual; and DOES 1-20,
                                                            24
                                                                                 Third Party Defendants.
                                                            25

                                                            26   ///
                                                            27
                                                                 ///
                                                            28

                                                                                                             1
                                                                 53046121;1
                                                                    Case 2:17-cv-00215-JCM-BNW Document 52
                                                                                                        49 Filed 06/01/20
                                                                                                                 05/08/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Thera A. Cooper, Esq., is no longer associated with the law

                                                             3   firm of Akerman LLP, who requests that Ms. Cooper be removed from the service list.

                                                             4            Akerman LLP continues to serve as counsel for Metlife Loans LLC in this action. All items,

                                                             5   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             6   action should continue to be directed to Darren T. Brenner, Esq. and Scott R. Lachman, Esq.

                                                             7            DATED this 8th day of May, 2020
                                                                                                              AKERMAN LLP
                                                             8
                                                             9
                                                                                                              /s/ Scott R. Lachman
                                                            10                                                DARREN T. BRENNER, ESQ.
                                                                                                              Nevada Bar No. 8386
                                                            11                                                SCOTT R. LACHMAN, ESQ.
                                                                                                              Nevada Bar No. 12016
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                              1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                              Attorneys for MetLife Home Loans LLC
AKERMAN LLP




                                                            14

                                                            15                                          COURT APPROVAL

                                                            16            IT IS SO ORDERED.

                                                            17                  6/1/2020
                                                                          Date:______________

                                                            18                                                       ___________________________________
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            19                                                       Case No.:   2:17-cv-00215-JCM-PAL
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                             2
                                                                 53046121;1
